Ferguson, Judge
(concurring in the result) :
I concur in the result.
I agree the accused consented to the search of his second vehicle and that, as his case was tried before the effective date of the rules laid down in Miranda v Arizona, 384 US 436, 16 L ed 2d 694, 86 S Ct 1602 (1966), he is not entitled to the benefit thereof. Johnson v New Jersey, 384 US 719, 721, 16 L ed 2d 882, 86 S Ct 1772 (1966). As to the search of the car on Moulster’s premises, I am convinced that raising its hood in order to determine if known stolen components had been added thereto constituted an unlawful search and seizure. United States v Garlich, 15 USCMA 362, 35 CMR 334; United States v Herberg, 15 USCMA 247, 35 CMR 219. The agent knew the car was immovable, and “it more closely represented a structure on a piece of real property.” United States v Garlich, supra, at page 370. The more liberal rules of searching an automobile capable of movement out of the locality do not, therefore, apply. See Carroll v United States, 267 US 132, 69 L ed 543, 45 S Ct 280 (1925). And, as was said in Preston v United States, 376 US 364, 11 L ed 2d 777, 84 S Ct 881 (1964), “the search of the car without a warrant failed to meet the test of reasonableness under the Fourth Amendment, rendering the evidence obtained as a result of the search inadmissible.”
Under my view of the law, this conclusion would require reversal, for, as I stated in my dissenting opinion in United States v Simpson, 15 USCMA 18, 34 CMR 464, evidence so obtained and used against an accused violates a constitutional norm and thus necessitates another trial. The contrary rule of specific prejudice, however, has been adopted by the Court. Under the law of the Court at this time, therefore, I j'oin with my brothers in affirming the decision of the board of review.